MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Dec 18 2018, 9:34 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Harold E. Amstutz                                        Curtis T. Hill, Jr.
Lafayette, Indiana                                       Attorney General of Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         December 18, 2018
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of:                                         18A-JT-1892
C.Y. (Minor Child)                                       Appeal from the Tippecanoe
                                                         Superior Court
      and
                                                         The Honorable Faith A. Graham,
R.Y. (Father),                                           Judge
Appellant-Respondent,                                    Trial Court Cause No.
                                                         79D03-1710-JT-106
        v.

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018               Page 1 of 17
      Bailey, Judge.



                                               Case Summary
[1]   R.Y. (“Father”) appeals the trial court’s judgment terminating his parental

      rights to C.Y. (“Child”). He raises one issue on appeal which we restate as

      whether the trial court clearly erred when it terminated his parental rights.


[2]   We affirm.



                                Facts and Procedural History
[3]   Father and S.L. (“Mother”)1 are the parents of Child, who was born on January

      9, 2017. At the time of Child’s birth, Child tested positive for morphine

      because of Mother’s drug use. Mother tested positive for opiates and admitted

      to using opiates before delivery of Child. On January 25, 2015, the Indiana

      Department of Child Services (“DCS”) filed a petition alleging Child was a

      Child in Need of Services (“CHINS”). The petition noted that another CHINS

      action was pending as to Mother and Father’s other, older children. On

      January 26, 2017, Father had a drug screen that was positive for heroin. On

      February 1, the trial court issued a detention hearing order in which it ordered




      1
          Mother does not actively participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 2 of 17
      that Child be removed from his parents and placed in foster care. Child has

      remained in foster care since that date.


[4]   On March 23, 2017, the trial court heard evidence and found Child to be a

      CHINS due to the Mother’s and Father’s continued drug use. The court noted

      that Father had admitted to relapsing into drug use on March 6, 2017. On

      April 13, the court issued a Parental Participation Decree in which it ordered,

      among other things, that Father cease illegal drug use, submit to random drug

      screens, and participate in an Intensive Out Patient (“IOP”) program and Life

      in the Balance (“LIB”) program and follow all recommendations to address

      heroin use.


[5]   Father participated in the LIB substance abuse treatment program with

      therapist John Catron (“Catron”) of Bauer Family Resources from April 4,

      2017, until September 8, 2017. Most of Father’s drug screens during this period

      of time were positive for drug use. Father was unsuccessfully discharged due to

      his repeated absences from the program. At the time of discharge, Father’s

      drug screens were still positive, and Catron recommended that Father

      participate in a residential drug treatment program.


[6]   During the pendency of the CHINS case, Father rarely submitted to drug

      screenings as ordered and, when he did, he often tested positive for illegal drug

      use. One of Father’s most recent drug screens was on August 22, 2017, and

      was positive for Fentanyl and buprenorphine. Fentanyl can be absorbed by a

      child who has skin contact with a Fentanyl user. Therefore, the court


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 3 of 17
      suspended Father’s parenting time until such time as Father submitted to a drug

      screen “free from methamphetamine and fentanyl.” Ex. Vol. I at 88. However,

      Father refused to appear for any further drug screens after August 2017 2, and he

      did not participate in any further services.


[7]   On August 8, 2017, DCS filed petitions to terminate Mother’s and Father’s

      rights as to their other, older children, and an evidentiary hearing was held on

      that petition on October 16, 2017. Following that hearing, Father submitted to

      a drug screen which was positive for illegal drugs. The trial court terminated

      Father’s parental rights to his other, older children on January 19, 2018, and

      that order was affirmed on appeal.


[8]   On October 16, 2017, the court changed Child’s permanency plan to adoption

      and again ordered Father to complete all previously ordered services, submit to

      random drug screens, and maintain stable housing and employment. On that

      same date, DCS filed a petition to terminate Mother’s and Father’s parental

      rights to Child. On January 9, 2018, and March 14, 2018, the trial court held

      an evidentiary hearing on the termination petition. At the hearing, Father

      testified that he had not used heroin for the last three or four months and that

      he had been in substance abuse treatment for the last two months. Father did

      not have further proof that he was participating in substance abuse treatment

      and he refused to provide DCS with a release form so that it could obtain




      2
        The one exception was after the permanency hearing on October 16, 2017, at which time Father again
      tested positive for illegal drugs.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018            Page 4 of 17
       information from the substance abuse treatment provider. Father testified that

       he had passed drug screens but did not provide other evidence of those drug

       screens.


[9]    At the hearing, Family Case Manager Samantha Goltz (“FCM Goltz”) testified

       that Father’s last drug screenings were positive for heroin and fentanyl use, and

       she stated that she was concerned about Father’s drug use and mental health.

       FCM Goltz testified that Father is aggressive when he uses drugs, and she

       recommended that his parental rights be terminated. Court-Appointed Special

       Advocate Leigh Ann Fricke (“CASA Fricke”) testified that a relative of Child’s

       current foster parents wished to adopt Child, and she felt that termination of

       Father’s parental rights and adoption of Child was in Child’s best interests.

       CASA Fricke testified that she believed that the services DCS had offered to

       Father were appropriate, but he failed to participate in them as ordered.


[10]   In an order dated June 28, 2018, the trial court granted the termination petition

       and, in support, stated in pertinent part:


                                          FINDINGS OF FACT


                                                       ***


               13. Both parents have extensive histories of substance abuse.
               Prior to the trial home visit in the first CHINS case, the parents
               were actively engaged in services, maintaining housing and
               employment, maintaining sobriety, and participating in increased
               parenting time. However, neither parent was able to maintain
               progress and remain drug free.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 5 of 17
                                                ***


        15. Father’s last employment was March/April 2017 at
        Thyssen-Krupp where he worked for about four (4) to five (5)
        months at seventy (70) hours per week. At the time of the
        termination hearing, both Mother and Father were unemployed.


                                                ***


        18. Father has struggled with an opioid addiction for the past
        eighteen (18) years. Father completed a substance abuse
        evaluation and treatment at Wabash Valley Alliance. Father
        completed recommended intensive outpatient (IOP) treatment.
        Following IOP, Father attended a few individual sessions and
        concluded substance abuse services on September 21, 2016.
        Father commenced additional intensive outpatient (IOP)
        treatment beginning April 2017 at Bauer Family Services. Father
        was unsuccessfully discharged on September 8, 2017 due to lack
        of attendance at group therapy. Father otherwise failed to
        continue substance abuse treatment. Father failed to participate
        in recommended therapy to address mental health issues. Father
        was unsuccessfully discharged from case management services.


        19. During both CHINS cases, Father tested positive for the
        presence of drugs on October 30, 2015
        (alprazolam/codeine/hydrormorphone/morphine/heroin),
        November 9, 2015
        (methadone/morphine/heroin/cocaine/fentanyl), November 30,
        2015 (morphine/heroin), December 11, 2015 (morphine/heroin),
        December 15, 2015 (morphine/heroin), January 22, 2016
        (alprazolam), May 31, 2016 (morphine/heroin), January 26,
        2017 (morphine/heroin), January 27, 2017 (morphine/heroin),
        February 1, 2017 (morphine/heroin), February 8, 2017
        (morphine/heroin), February 22, 2017 (buprenorphine), March
        3, 2017 (morphine/heroin), March 6, 2017 (morphine/heroin),

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 6 of 17
        March 7, 2017 (morphine/heroin), March 24, 2017 (methadone),
        March 29, 2017 (methadone/morphine/heroin), April 11, 2017
        (alcohol/morphine/heroin), April 19, 2017
        (alcohol/morphine/heroin), August 10, 2017 (morphine/heroin),
        August 14, 2017 (morphine/heroin), August 17, 2017
        (morphine/heroin/fentanyl), August 18, 2017
        (morphine/heroin/fentanyl), August 22, 2017
        (buprenorphine/fentanyl), and August 27,2017
        (buprenorphine/heroin/fentanyl). Father admitted in October
        2017 that both parents were shooting heroin. Father failed to
        submit to multiple drug screens as requested.


                                                ***


        22. After the trial home visit disrupted, Father only attended
        parenting time for less than three (3) weeks, a total of six (6)
        scheduled visits. Although Father’s interactions with the
        children were generally appropriate at those visits, he nodded off
        several times even while holding [Child]. The referral required
        that both parents attend all visits. Father never engaged in any
        further parenting time. Both Mother and Father last saw the
        children in August 2017.


        23. CASA Staff Advocate, Leigh Ann Fricke, supports
        termination of parental rights [as being] in the best interests of the
        child. The child is very bonded with the current foster parents.
        The plan for the child is adoption. The child is receiving therapy
        to address developmental delays in leg and core strength. The
        child is adoptable even if the prospective foster parents are unable
        to adopt for any reason. Parents have failed to demonstrate
        sobriety or stability necessary to parent the child[.]


        24. The stability of the parents has deteriorated since the
        cessation of the trial home visit. Father admits he is currently not
        financially able to provide for the children. The parents failed to

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 7 of 17
        maintain contact with DCS since August 2017. The parents
        failed to complete individual counseling and home-based case
        management. The parents provided no verification of current
        therapy or treatment. The parents lack stable, independent
        housing and are unemployed. Both parents continue active drug
        use[,] most recently testing positive for fentanyl which can be
        transferred to the children by skin to skin contact.


                                 CONLUSIONS OF LAW


        1. There is a reasonable probability the conditions that resulted
        in removal of the child from the care of the parents or the reasons
        for continued placement outside the home will not be remedied.
        Neither Mother nor Father has demonstrated the ability or
        willingness to make lasting changes from past behaviors. There
        is no reasonable probability that either Mother or Father will be
        able to maintain sobriety and stability to care and provide
        adequately for the child.


        2. Continuation of the parent-child relationship poses a threat to
        the well-being of the child. The child needs stability in life. The
        child needs parents with whom the child can form a permanent
        and lasting bond to provide for the child’s emotional and
        psychological[,] as well as physical[,] well-being. The child’s
        well-being would be threatened by keeping the child in parent-
        child relationships with Mother or Father whose own choices
        and actions have made them unable to meet the needs of the
        child.


        3. DCS has a satisfactory plan of adoption for the care and
        treatment of the child following termination of parental rights.
        The child can be adopted and there is reason to believe an
        appropriate permanent home has or can be found for the child.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 8 of 17
               4. For the foregoing reasons, it is in the best interests of [Child]
               that the parental rights of [Mother] and [Father] be terminated.


       App. at 13-15. This appeal ensued.



                                  Discussion and Decision
                                         Standard of Review
[11]   Father maintains that the trial court’s order terminating his parental rights was

       clearly erroneous. We begin our review of this issue by acknowledging that

       “[t]he traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.”

       Bailey v. Tippecanoe Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind.

       Ct. App. 1996), trans. denied. However, a trial court must subordinate the

       interests of the parents to those of the child when evaluating the circumstances

       surrounding a termination. Schultz v. Porter Cty. Office of Family & Children (In re

       K.S.), 750 N.E.2d 832, 837 (Ind. Ct. App. 2001). Although the right to raise

       one’s own child should not be terminated solely because there is a better home

       available for the child, parental rights may be terminated when a parent is

       unable or unwilling to meet his or her parental responsibilities. Id. at 836.


[12]   Before an involuntary termination of parental rights can occur in Indiana, DCS

       is required to allege and prove, among other things:


               (A) that one (1) of the following is true:



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 9 of 17
                                           ***


             (iii) The child has been removed from the parent and has
             been under the supervision of a local office or probation
             department for at least fifteen (15) months of the most recent
             twenty-two (22) months, beginning with the date the child is
             removed from the home as a result of the child being alleged
             to be a child in need of services or a delinquent child;


        (B) that one (1) of the following is true:


                 (i) There is a reasonable probability that the
                 conditions that resulted in the child’s removal or the
                 reasons for placement outside the home of the
                 parents will not be remedied.

                 (ii) There is a reasonable probability that the
                 continuation of the parent-child relationship poses a
                 threat to the well-being of the child.

                 (iii) The child has, on two (2) separate occasions,
                 been adjudicated a child in need of services.

                                                ***


        (C) [and] that termination is in the best interests of the child . . . .


Ind. Code § 31-35-2-4(b)(2). DCS need establish only one of the requirements

of subsection (b)(2)(B) before the trial court may terminate parental rights. Id.

DCS’s “burden of proof in termination of parental rights cases is one of ‘clear

and convincing evidence.’” R.Y. v. Ind. Dep’t of Child Servs. (In re G.Y.), 904

N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-14-2).

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 10 of 17
[13]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Office of

       Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cty. Office of Family & Children (In re L.S.), 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999), trans. denied.


[14]   Here, in terminating Father’s parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       review. Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind.

       2005). First, we determine whether the evidence supports the findings and,

       second, we determine whether the findings support the judgment. Id.

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[15]   Father does not specifically challenge any of the trial court’s relevant findings of

       fact. Rather, he contends that the trial court failed to give enough emphasis to

       the positive steps Father has taken, failed to adequately take into account the

       “unique nature of an opioid addiction,” failed to consider that DCS did not

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 11 of 17
       offer him appropriate services, and failed to grant him sufficient time to

       overcome his opioid addiction. Appellant’s Br. at 12-13. Although it is unclear

       from his brief, it appears that Father challenges the trial court’s conclusions that

       Father will not remedy the conditions that resulted in the child’s removal, that

       the continuation of the parent-child relationship poses a threat to the well-being

       of the child, and that termination is in the best interests of the child. Because

       Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, we only

       address whether the trial court erred in concluding that Father is not likely to

       remedy the conditions that resulted in Child’s removal and that termination is

       in Child’s best interest.


                  Conditions that Resulted in Child’s Removal
[16]   Father seems to maintain that the trial court erred in finding a reasonable

       probability that the conditions that resulted in Child’s removal will not be

       remedied. In determining whether the evidence supports the trial court’s

       finding that Father was unlikely to remedy the reasons for removal, we engage

       in a two-step analysis. E.M. v. Ind. Dep’t of Child Servs. (In re E.M.), 4 N.E.3d

       636, 643 (Ind. 2014). “First, we identify the conditions that led to removal; and

       second, we determine whether there is a reasonable probability that those

       conditions will not be remedied.” Id. (quotations and citations omitted). In the

       second step, the trial court must judge a parent’s fitness to care for his or her

       children at the time of the termination hearing, taking into consideration

       evidence of changed conditions. Id. However, the court must also “evaluate

       the parent’s habitual patterns of conduct to determine the probability of future

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 12 of 17
       neglect or deprivation of the child.” Moore v. Jasper Cty. Dep’t of Child Servs., 894

       N.E.2d 218, 226 (Ind. Ct. App. 2008) (quotations and citations omitted).

       Pursuant to this rule, courts have properly considered evidence of a parent’s

       prior criminal history, drug and alcohol abuse, history of neglect, failure to

       provide support, and lack of adequate housing and employment. Id.

       Moreover, DCS is not required to rule out all possibilities of change; rather, it

       need establish only that there is a reasonable probability the parent’s behavior

       will not change. Id.


[17]   Child was originally removed from Father under a CHINS action, and was

       subsequently found to be a CHINS, due to Father’s illegal drug use. And it is

       undisputed that, at the time of the termination hearings on January 9, 2018, and

       March 14: Father had not consistently submitted to drug screens; usually tested

       positive for illegal drugs when he did submit to drug screens; was unsuccessfully

       discharged from IOP/LIB drug treatment for repeated absences; had his

       parenting rights suspended in August 2017 until such time as he could pass a

       drug screen free of fentanyl which could spread to Child through touch; ceased

       all contact with Child and all communication and cooperation with DCS

       beginning in August 2017; failed a drug screening on October 16—the day the

       termination petition was filed; and refused to provide DCS with release forms

       so that it could verify his alleged recent substance abuse treatment and negative

       drug screens. Given Father’s habitual and continuing patterns of drug use, his

       failure to continue cooperation with DCS, and his refusal to provide DCS with

       the means of verifying his alleged recent treatment and sobriety, we cannot say


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 13 of 17
       that the trial court erred in concluding that the conditions at the time of Child’s

       removal were not, and likely will not be, remedied. Father’s contentions to the

       contrary are simply requests that we reweigh the evidence, which we cannot do.

       In re D.D., 804 N.E.2d at 265.


[18]   However, Father asserts that the services DCS offered to him were not

       “appropriate” because they were “abstinence-based programs” such as

       IOP/LIB. Father maintains that DCS instead should have offered and

       provided to him “medically assisted treatment,” which he states would have

       been more likely to help him overcome his drug addiction. But, as this court

       has previously held, if a “parent feels the services ordered by the court are

       inadequate to facilitate the changes required for reunification, then the onus is

       on the parent to request additional assistance from the court or DCS.” Prince v.

       Dep’t of Child Servs., 861 N.E.2d 1223, 1231 (Ind. Ct. App. 2007). This is

       because


               [f]rom one parent to the next, the DCS and trial court have no
               way to know whether addictions treatment is failing because the
               treatment is not the most appropriate for the parent or because
               the parent simply does not care enough about reunification to
               maintain sobriety under any form of treatment. Accordingly, we
               will not place a burden on either the DCS or the trial court to
               monitor treatment and to continually modify the requirements
               for drug and alcohol treatment until a parent achieves sobriety.
               Rather, the responsibility to make positive changes will stay
               where it must, on the parent.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 14 of 17
       Id. There is no evidence that Father ever informed DCS or the trial court that

       the IOP/LIB treatment was insufficient or that he needed medically assisted

       treatment instead. And Father presented no evidence to the trial court that

       medically assisted treatment would have helped him maintain sobriety.


[19]   Father also contends that DCS should have given him additional time in which

       to overcome his opioid addiction, given the current nation-wide opioid crisis

       and the nature of an opioid addiction. In support, he refers to various

       newspaper and magazine articles that were not filed with the trial court below.

       Such documents are outside the appellate record and cannot be used to support

       an appellant’s arguments on appeal.3 See Hoosier Outdoor Advertising Corp. v. RBL

       Mgmt., Inc., 844 N.E.2d 157, 161 (Ind. Ct. App. 2006), trans. denied. Moreover,

       our legislature has determined that parents need only be given a period of time

       not exceeding twenty-two months in which to remedy the reasons for the

       child’s removal. I.C. § 31-35-2-4(b)(2)(A)(iii) (providing a statutory basis for

       TPR where the children had been removed from the parents for at least fifteen

       of the most recent twenty-two months). Father’s policy argument that persons

       addicted to opioids should be given more time to overcome their addictions

       must be directed to the legislature, not the courts. See, e.g., State v. Int’l Business

       Machines Corp., 964 N.E.2d 206, 210 (Ind. 2012) (“[P]rovided the result is




       3
         We also note that “[n]ewspaper articles are, by their very nature, hearsay and for that reason are seldom
       proper evidence to prove any fact except the bare fact of their publication.” Moore v. Liggins, 685 N.E.2d 57,
       65 (Ind. Ct. App. 1997).

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018                 Page 15 of 17
       constitutional, choices of policy are solely within the purview of the

       Legislature.”).


                                              Best Interests
[20]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Ind. Dep’t of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” Castro v. State Office of Family & Children, 842 N.E.2d 367, 374 (Ind.

       Ct. App. 2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child, and the

       testimony of the service providers may support a finding that termination is in

       the child’s best interests.” In re A.K., 924 N.E.2d at 224. Such evidence, “in

       addition to evidence that the conditions resulting in removal will not be

       remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests.” L.S. v. Ind. Dep’t of Child Servs. (In re

       A.D.S.), 987 N.E.2d 1150, 1158-59 (Ind. Ct. App. 2013), trans. denied.


[21]   Again, Father’s contentions on this issue amount to requests that we reweigh

       the evidence, which we will not do. The evidence most favorable to the

       judgment shows that, despite entering drug treatment for a period of time,

       Father continued to use illegal drugs and did not successfully complete


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018   Page 16 of 17
       treatment. Father also ceased any cooperation or even contact with DCS from

       August 2017 up to the time of the termination hearing. And both the FCM and

       the CASA testified that they believed termination of Father’s parental rights

       was in Child’s best interests. Given that testimony, in addition to evidence that

       Child needs permanency and stability that Father cannot provide4 and that the

       reasons for Child’s removal from Father will not likely be remedied, we hold

       that the totality of the evidence supports the trial court’s conclusion that

       termination is in Child’s best interests. The trial court did not err when it

       terminated Father’s parental rights to Child.


[22]   Affirmed.


       Bradford, J., and Brown, J., concur.




       4
         Father blames DCS for the loss of his subsidized housing and job. However, even if Father had housing
       and employment at the time of the termination hearing, the evidence would still support the termination due
       to his on-going drug use and cessation of cooperation with DCS.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1892 | December 18, 2018             Page 17 of 17